Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
	This application is a divisional of 15/532,568, now issued as US Patent 10,683,491, which is a 371 of PCT/EP2015/078586.
The amendment filed on August 4, 2021 has been entered.
Claims 27-46 are pending.  

Election/Restrictions
Applicant elected with traverse of the species subtilase variant of SEQ ID NO:1 having substitutions X9E+X206L+X262E in the reply filed on December 4, 2020  is acknowledged.  Applicant has not submitted any arguments.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-41 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on December 4, 2020. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 14-16, filed July 22, 2021, with respect to claims 27, 42, and 44-46 have been fully considered and are persuasive.  The withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on July 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,920,209, US 10,683,491, and 10,550,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

In view of the terminal disclaimer filed on July 22, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,920,209, US 10,683,491, and 10,550,381, the nonstatutory double patenting rejection over claims 1-13 of US Patent 10,920,209 (reference patent) in view of Mikkelsen (US 6,777,218 – form PTO-892), the nonstatutory double patenting rejection over claims 1-26 of US Patent 10,683,491 (reference patent) in view of Mikkelsen (US 6,777,218 – form PTO-892), and the nonstatutory double patenting rejection over claims 1-13 of US Patent 10,550,381 (reference patent) in view of Mikkelsen (US 6,777,218 – form PTO-892) have been withdrawn.
Claims 27-28, 42, and 44-46 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 10,626,388 (reference patent) in view of Mikkelsen (US 6,777,218 – form PTO-892).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 27-28, 42, and 44-46 of the instant application and claims 1-13 of the reference patent are both directed to a detergent composition comprising a variant subtilase comprising the substitutions X9E+X206L+X262E, having protease activity, having at least 80-90% sequence identity to the Bacillus lentus subtilase.  The Bacillus lentus subtilase of SEQ ID NO:1 of the instant application is 100% identical to the Bacillus lentus subtilase of SEQ ID NO:1 of the reference patent. 
A method of using the detergent composition to clean a fabric, dishware or a hard surface is a contemplated utility of the detergent composition of the reference patent, as disclosed in Columns 133-134.   Therefore, claims 27-28, 42, and 44-46 of the instant application cannot be considered patentably distinct over claims 1-13 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1-13 of the reference patent to a method of using the variant subtilase in cleaning an object.  Reliance on the specification to show that the method claims of the instant application is a contemplated utility of the product described by the  reference patent is a proper use of the specification of the reference patent to support a nonstatutory double patent rejection, see MPEP 804(II)(B)(2)(a).
  One of ordinary skill in the art at the time the invention was effectively filed would have been motivated to do so because a dishwashing or laundry method using a detergent compositions comprising of a subtilase was well known known and practiced.  One of ordinary skill in the art would have had a reasonable expectation of success since Mikkelsen discloses a laundry and dishwashing method using a detergent composition comprising a subtilase.  
Therefore, the conflicting claims are not patentably distinct from each other.  
Applicant's arguments filed July 22, 2-21 have been fully considered but they are not persuasive. Contrary to Applicant’s argument, a terminal disclaimer over US Patent 10,626,388 has not been filed. Therefore, the rejection has been maintained.

Claims 27-28, 42, and 44-46 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-19 of copending Application No. 15/579,321 (reference application) in view of Mikkelsen (US 6,777,218 – form PTO-892).   Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 27-28, 42, and 44-46 of the instant application and claims 1 and 8-19 Bacillus lentus subtilase.  The Bacillus lentus subtilase of SEQ ID NO:1 of the instant application is 100% identical to the Bacillus lentus subtilase of SEQ ID NO:1 of the reference application.
A method of using the detergent composition to clean a fabric, dishware or a hard surface is a contemplated utility of the detergent composition of the reference application, as disclosed in pages 58-59.   Therefore, claims 27-28, 42, and 44-46 of the instant application cannot be considered patentably distinct over claims 1 and 8-19 of the reference application because it would have been obvious to one having ordinary skill in the art to modify claims 1 and 8-19 of the reference application to a method of using the variant subtilase in cleaning an object.  Reliance on the specification to show that the method claims of the instant application is a contemplated utility of the product described by the  reference application is a proper use of the specification of the reference application to support a nonstatutory double patent rejection, see MPEP 804(II)(B)(2)(a).
Alternatively, Mikkelsen discloses a method of an object, fabric, dishware, or hard surface, a laundry method or a dishwashing method comprising a detergent composition comprising a subtilase (Columns 23-33 and claims 24-25).	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by using the detergent composition in a laundry or dishwashing cleaning method.  One of ordinary skill in the art at the time the invention was effectively filed would have been 
Therefore, the conflicting claims are not patentably distinct from each other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that this rejection be held in abeyance until one or both of these rejections is determined to be in condition for allowance.

Claims 27-28, 42, and 44-46 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-10, and 12-19 of copending Application No. 16/715,806 (reference application) in view of Mikkelsen (US 6,777,218 – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 27-28, 42, and 44-46 of the instant application and claims 1-5, 8-10, and 12-19 of the reference application are both directed to variant subtilase comprising the substitutions X9E+X206L+X262E, having protease activity, having at least 80-90% sequence identity to the Bacillus lentus subtilase.  The Bacillus lentus subtilase of SEQ ID NO:1 of the instant application is 100% identical to the Bacillus lentus subtilase of SEQ ID NO:1 of the reference application.

Alternatively, Mikkelsen discloses a method of an object, fabric, dishware, or hard surface, a laundry method or a dishwashing method comprising a detergent composition comprising a subtilase (Columns 23-33 and claims 24-25).	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify the claims of the reference application by using the detergent composition in a laundry or dishwashing cleaning method.  One of ordinary skill in the art at the time the invention was effectively filed would have been motivated to do so because a dishwashing or laundry method using a detergent compositions comprising of a subtilase was well known known and practiced.  One of ordinary skill in the art would have had a reasonable expectation of success since Mikkelsen discloses a laundry and dishwashing method using a detergent composition comprising a subtilase.  
.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant has requested that this rejection be held in abeyance until one or both of these rejections is determined to be in condition for allowance.

Conclusion
Claims 27-46 are pending.
Claims 29-41 and 43 are withdrawn.
Claims 27-28, 42, and 44-46 are rejected.
None of the claims are allowable.    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /YONG D PAK/ Primary Examiner, Art Unit 1652